Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


10-11-2005

Hannah v. City of Dover
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-2422




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Hannah v. City of Dover" (2005). 2005 Decisions. Paper 432.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/432


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                           NOT PRECEDENTIAL

                     UNITED STATES COURT OF APPEALS
                          FOR THE THIRD CIRCUIT

                                   NO. 05-2422

           MOZELL HANNAH, individually and as personal representative
 of the Estate of Reginald L. Hannah; SHERRY CLARK, as parent and next friend of
Reginald L. Clark and Latonya Clark; CHRISTINE PERRY, as Legal Guardian and next
  friend of Zackary Perry; JOY HARRIS, as parent and next friend of Montel Sudler;
         ANGELNKUE BRYAN, as parent and next friend of Keyanna Bryan

                                         v.

                 CITY OF DOVER; PFC PAUL KUNTZI, individually
 and as agent of the City of Dover Police Department; PFC DAVID GIST, individually
    and as agent of the City of Dover Police Department; PFC HARVEY JAKSCH,
          individually and as an agent of the City of Dover Police Department

                                   Mozell Hannah,

                                           Appellant
                  _______________________________________

                  On Appeal From the United States District Court
                             For the District of Delaware
                            (D.C. Civ. No. 01-cv-00312)
                  Chief District Judge: Honorable Sue L. Robinson
                  _______________________________________

                   Submitted Under Third Circuit L.A.R. 34.1(a)
                                October 3, 2005

                Before: ALITO, SMITH and COWEN, Circuit Judges

                              (Filed October 11, 2005)
                            _______________________

                                   OPINION
                            _______________________
PER CURIAM

       In November 2001, Appellant Mozell Hannah filed a complaint under 42 U.S.C. §

1983 alleging Fourth and Fourteenth Amendment violations against the City of Dover,

Delaware, and three Dover Police Officers in the death of her son, Reginald Hannah. The

District Court granted the Defendants’ motion for summary judgment, from which

Hannah now appeals. We will affirm the District Court’s order because Hannah does not

assert the deprivation of a constitutional right and raises no cognizable § 1983 claim.

                                             I.

       On the morning of March 9, 2001, State Police Corporal Robert Bishop stopped a

vehicle driven by Glen Matthews. Matthews failed a field sobriety test and was placed

under arrest. Meanwhile, Matthews’ passenger, Reginald Hannah, emerged from the

vehicle. Bishop offered Reginald a ride home. He accepted. Reginald got into the back

seat of Bishop’s car next to the handcuffed Matthews and asked to be driven to Capital

Green, a Dover development. During the drive, Reginald showed no signs of violent,

angry, or psychotic behavior. However, as they approached the development, Reginald

suddenly grabbed Matthews by the neck and threatened him with violence. Bishop pulled

over and attempted to remove Reginald from the car, but he resisted. Bishop then radioed

for assistance. Dover Police Officers Gist, Kuntzi, and Jaksch arrived. Reginald had

since exited the vehicle on his own but was still holding Matthews. The officers ordered

Matthews released, at which point Reginald dropped his hold and charged toward the



                                             2
officers. After a short struggle, Reginald was subdued, handcuffed, and carried to a

squad car. He then collapsed on the seat. Bishop tried to sit him up, but to no avail.

Reginald was pronounced dead at Kent General Hospital one hour later. An autopsy

performed by the State Medical Examiner revealed that the cause of death was sudden

cardiac arrest due to cocaine and ethanol induced excited delirium. Reginald was either

thirty-eight or thirty-nine at the time of his death.1

        Shortly thereafter, Mozell Hannah, acting individually and on behalf of Reginald’s

estate, along with a number of Reginald’s other relatives, brought a counseled suit

alleging Fourth and Fourteenth Amendment violations. Counsel withdrew in January

2002. Hannah then pursued the suit pro se. On October 22, 2002, the District Court

dismissed all of the complaining parties with the exception of Mozell Hannah in her

individual capacity. After two years of litigation, the Defendants again moved for

summary judgment. The District Court granted the motion, concluding that Hannah

failed to show that the City of Dover had in place a policy or custom that resulted in the

death of her son, or that the police officers used excessive force.2

                                               II.

        The first step in examining a claim brought under § 1983 is to “‘determine whether

        1
            The record reflects only that Reginald Hannah was born in 1962 and died in
2001.
        2
         We have jurisdiction under 28 U.S.C. § 1291 and we exercise plenary review
over the grant of a motion for summary judgment. See Wastak v. Lehigh Valley Health
Network, 342 F.3d 281, 285 (3d Cir. 2003).

                                                3
the plaintiff has alleged the deprivation of an actual constitutional right at all . . . .’”

Wilson v. Layne, 526 U.S. 603, 609 (1999) (quoting Connecticut v. Gabbert, 526 U.S.

286, 290 (1999)). “Section 1983 is not itself a source of substantive rights, but merely

provides a method for vindicating federal rights elsewhere conferred.” Albright v. Oliver,

510 U.S. 266, 271 (1994) (Rehnquist J., plurality opinion) (citation and internal

quotations omitted). Thus, a plaintiff must adequately assert the personal deprivation of a

right before she can pursue a suit under § 1983.

       The District Court correctly concluded that a pro se non-lawyer parent may not

represent the rights of a child in a suit brought before the federal courts, and must assert

rights personally held by the litigant. See Collinsgru v. Palmyra Bd. of Educ., 161 F.3d

225, 231 (3d Cir. 1998). Neither Hannah nor the District Court expressly identified what

constitutional deprivation Hannah has alleged. Based on her claims, we see two rights

upon which Hannah could attempt to base her suit: (1) the due process liberty interest

created by the parent-child relationship; and (2) the Fourth Amendment. We address each

in turn.

A.     Parental-Child Relationship

       In McCurdy v. Dodd, 352 F.3d 820 (3d Cir. 2003), we were faced with a case

remarkably parallel to the current action. There, the Philadelphia Police shot and killed

McCurdy’s nineteen-year-old son during a routine traffic stop. McCurdy brought suit

under § 1983 claiming that as a parent, he has a protected liberty interest in the



                                                4
companionship of his son. Id. at 825. We recognized that the parent-child bond does

create a liberty interest, the deprivation of which is actionable under § 1983, but held that

the protection is limited to the relationship between a parent and a minor child. Id. at

829-30. We refused to extend the liberty interest in a child’s companionship to a parent

and his “independent adult child.” Id. at 830. Similarly, Hannah has no liberty interest

created by her relationship with her adult son. She thus cannot assert a claim for damages

for the deprivation of a right which is not conferred by the Constitution.

B.     Fourth Amendment

       Fourth Amendment rights are personal and may not be asserted vicariously by third

parties. See Rakas v. Illinois, 439 U.S. 128, 133-34 (1978) (citations omitted). Hannah

attempts to assert Reginald’s Fourth Amendment right to be free from unreasonable

seizures. However, Hannah herself has not been the recipient of an allegedly unlawful

intrusion. See Three Rivers Ctr. for Indep. Living, Inc. v. Hous. Auth. of the City of

Pittsburgh, 382 F.3d 412, 422 (3d Cir. 2004) (“a personal right is necessary to the

existence . . . of a right of action under § 1983.”).3

       For the foregoing reasons, Hannah fails to allege any deprivation of a

constitutional right on which to premise her § 1983 suit. The District Court’s order




       3
          For similar reasons, Hannah cannot proceed pro se and assert a violation of equal
protection on behalf of her son. See O’Malley v. Brierley, 477 F.2d 785, 789 (3d Cir.
1973) (stating that a litigant may not assert the civil rights of others). Nor does she allege
that either the City of Dover or its officers treated her unequally.

                                                5
granting the Defendants’ motion for summary judgment will be affirmed.4




      4
         Hannah also moves for sanctions for the Appellees’ failure to serve a reply brief
on Angelnkue Bryan. Bryan did not file a timely notice of appeal and is not party to this
appeal. Thus, no service is required. See Fed. R. App. P. 4(a), 28(b). Even if we were to
construe Bryan’s participation statement as a properly filed notice of appeal, see Fed. R.
App. P. 4(a)(3); L.A.R. 3.4, as stated above, a parent may not proceed pro se on behalf of
a child. Accordingly, the motion for sanctions will be denied.

                                            6